Citation Nr: 0722870	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for KOH-negative skin 
condition of the feet (claimed as blisters of the feet).

3. Entitlement to disability pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the veteran's claims of 
entitlement to service connection for hepatitis C and KOH-
negative skin condition of the feet (claimed as blisters of 
the feet), and an August 2005 decision letter from the RO 
denying the veteran's claim of entitlement to pension 
benefits.  The veteran perfected timely appeals of these 
determinations to the Board.

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issue of entitlement to service connection for KOH-
negative skin condition of the feet (claimed as blisters of 
the feet) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. During the May 2006 hearing before the Board, and prior to 
the promulgation of a decision in the veteran's appeal 
seeking entitlement to disability pension benefits, the 
veteran withdrew on the record his substantive appeal 
concerning the issue.

2. Hepatitis C is not related to the veteran's period of 
service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of entitlement to disability 
pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2. Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew the claim of entitlement to 
disability pension benefits on the record at the May 2006 
Board hearing.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration regarding this 
claim.  Thus, the Board does not have jurisdiction to review 
this claim, and it is dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records, a VA compensation and pension examination, the 
veteran's testimony at his May 2006 Board hearing, and 
written statements from the veteran and his representative 
are associated with the claims file.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

III. Service Connection

The veteran argues that he is entitled to service connection 
for hepatitis C.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§  1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran indicated in an August 2004 
hepatitis C questionnaire that he had used intravenous drugs 
in service from 1975 to1978, that he has used intranasal 
cocaine in service from 1975 to 1978, and that he had a 
tattoo on his right arm.  During the veteran's May 2006 Board 
hearing, the veteran testified that he had had unprotected 
sex while in the military, which resulted in treatment for 
sexually transmitted diseases, that he engaged in intravenous 
drug use while in service, and that he got a homemade tattoo 
while in service.

The veteran's service medical records are positive for 
treatment of sexually transmitted diseases, including 
treatment for gonorrhea and gonorrheal urethritis in 
September 1975, and for genital warts in January and March 
1978.  The veteran's service medical records are negative for 
diagnoses of or treatment for hepatitis C or any liver 
problems.  The veteran's May 1978 separation examination 
notes a normal evaluation of the abdomen and viscera, and no 
hepatitis C or liver problem was noted.  Also, on May 1978 
separation examination, it was noted that the veteran had no 
identifying body marks, scars, or tattoos.  On the veteran's 
May 1978 report of medical history, the veteran stated that 
he had not had nor had ever had jaundice or hepatitis C, but 
that he had or had had stomach, liver or intestinal trouble.  
On elaboration of the notation, the veteran reported that 
such stomach trouble was with constipation and hemorrhoids.

The first post-service medical treatment note of record is a 
VA discharge summary dated in June 1995, which indicates a 
diagnosis of hyperbilirubinemia, with one out of three runs 
of a hepatitis C antigen being positive, more tests to be 
run, and a hepatitis C diagnosis found to be preliminary and 
unsubstantiated.  VA medical treatment records dated from 
April 2002 to July 2004, August 2004 to February 2005, and 
April 2005 to August 2005 indicate treatment for hepatitis C, 
but are negative for any opinion as to the etiology of 
hepatitis C or as to any possible link between hepatitis C 
and the veteran's period of service.

The veteran was afforded a VA liver, gall bladder and 
pancreas examination in January 2005, whereby the VA examiner 
reviewed the veteran's claims file.  On examination, the 
veteran reported that for four to five years after his 
military discharge his life was "strictly drugs and 
alcohol", including intravenous drug use.  The VA examiner 
acknowledged the veteran's in-service treatment for venereal 
warts, gonorrhea, and post gonorrheal urethritis, and 
diagnosed the veteran as having hepatitis C.  The VA examiner 
furthermore opined that hepatitis C was caused by or was the 
result of unprotected sex and/or drug use, and that hepatitis 
C was not caused by or the result of military service or air 
gun inoculation.

There is no other medical opinion or other medical evidence 
of record linking the veteran's hepatitis C to his period of 
service.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for hepatitis C.

The Board acknowledges the veteran's reports of in-service 
drug use and unprotected sex, as well as the veteran's in-
service treatment for sexually transmitted diseases.  Also, 
while noting that the veteran's May 1978 separation 
examination indicates that the veteran had no tattoos, the 
Board notes veteran's assertion that he received a tattoo in 
service, which was not performed professionally.

However, the Board also notes that the January 2005 VA 
examiner acknowledged such reports from the veteran and such 
in-service treatment for sexually transmitted diseases, but 
nonetheless determined that hepatitis C was caused by or was 
the result of unprotected sex and/or drug use, and was not 
caused by or the result of military service.  In light of 
this unfavorable etiology opinion, and the lack of any 
competent medical opinion indicating a link between the 
veteran's period of service and hepatitis C, the Board finds 
that a preponderance of the evidence weighs against the 
veteran's claim.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.


ORDER

1. The issue of entitlement to disability pension benefits is 
dismissed.

2. Entitlement to service connection for hepatitis C is 
denied.


REMAND

In January 2005, the veteran was afforded a VA feet 
examination.  The VA examiner opined that it was not likely 
that the veteran's current nail condition was related to 
service, but that the examiner was unable to state whether 
the condition of the feet was aggravated by service due to 
the lack of description of the condition in service.  There 
is no indication that the January 2005 examination was 
performed by a podiatrist, and there is no opinion in the 
examination report as to whether the veteran's foot condition 
was permanently aggravated during his period of service.

Also, subsequent to the RO's September 2005 certification of 
appeal to the Board, the veteran submitted additional 
evidence pertinent to the veteran's skin condition of the 
feet claim in the form of VA medical treatment records dated 
in January 2007.  The evidence was not accompanied by the 
veteran's waiver of initial RO review.  See generally, 38 
C.F.R. § 20.1304; Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).

Therefore, the veteran's service connection claim for KOH-
negative skin condition of the feet (claimed as blisters of 
the feet) must be remanded for a new VA feet examination, 
performed by a podiatrist, and RO readjudication.  The new VA 
examiner should give an opinion as to whether the veteran 
currently suffers a foot condition related to his period of 
service and, if such condition preexisted the veteran's 
period of service, whether such condition was permanently 
aggravated during the veteran's period of service.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should afford the veteran a VA 
feet examination by podiatrist with the 
appropriate expertise in order to 
determine the nature and etiology of 
any current skin condition of the feet.  
The claims folder and a separate copy 
of this remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  Specifically, the examiner 
should make a determination as to: (1) 
whether the veteran has a current feet 
condition related to his period of 
service; and (2) if so, whether the 
feet condition preexisted the veteran's 
period of service; (3) if so, whether 
it is just as likely as not that any 
such condition was permanently 
aggravated during the veteran's period 
of service; and (4) if so, whether any 
such aggravation was due to the natural 
progression of the feet condition.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


